DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-7, 9-16, 18-20 are pending in the instant application. Claims 1 and 10 are amended and claims 8 and 17 are canceled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 07/15/2022 has been entered.

Response to Arguments
Applicant' s arguments with respect to claims 1 and 10 have been considered but are moot in view of the new ground(s) of rejection.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/15/2022 is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5, 10-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 20100085317 A1) in view of Sheng et al. (US 20190074833 A1, hereinafter Sheng).

Regarding Claim 1, Park teaches a system (see Fig. 1A), comprising: 
a plurality of sensors configured to sense force (see Figs. 1A-1B,Figs. 6A-7B para. [0047], para. [0053]. The tactile sensor unit 110 may detect the extent of the contact's pressure and a location of the contact/pressure. The tactile sensor unit 110 may be composed of tactile sensors, touch sensors, and/or a combination of pressure sensors and touch sensors. The tactile sensor unit 110 may be located on a lateral side of the apparatus 100, but not limited thereto. The tactile sensor unit 110 may be located on every side of the apparatus 100) a plurality of “touch” sensors, the “touch” plurality of sensors being configure to detect one or more touch inputs (see para. [0053]-[0054], para. [0061]. The tactile sensor unit 110 may be composed of tactile sensors, touch sensors, and/or a combination of pressure sensors and touch sensors. FIG. 1B shows an example of the tactile sensor unit 110 located on lateral sides of the apparatus 100. After detecting the contact of a user's hand, the tactile sensor unit 110 may transmit a contact detection signal to the control unit 140); and 
a “controller” (see Fig. 1A, control unit 140, para. [0054] and para. [0059]) configured to:
receive a plurality of force measurements from the plurality of sensors (see Figs. 6A-7B, para. [0014], para. [0059], para. [0066]-[0068], para. [0070], para. [0072],  para. [0096]-[0097]. the tactile sensor unit 110 may transmits the contact detection signal, which includes information about the location and pressure of contacts, to the control unit 140. The control unit 140 may receive the contact detection signal from the tactile sensor unit 110); 
identify a plurality of touch locations based on the plurality of force measurements (see Figs. 6A-7B, para. [059], para. [0067]-[0082], para. [0097]-[0098]. the control unit 140 may determine the user's contact pattern depending on the contact detection signal. Determination of the user's contact pattern may be based on information about the location and pressure of contacts. The control unit 140 may retrieve, from the memory unit 120, a specific grip form corresponding to the received information about the location and pressure of contacts); and 
provide at least one user interface element based on the plurality of touch locations (see Figs. 12A-14B, para. [0098]-[0108]. the control unit 140 may instruct the display unit 132 to display a GUI at a specific location on the display unit 132 depending on the user's contact location. Referring to figure 12A-12B, The control unit 140 may then determine a GUI arranging pattern such that menu icons may be disposed near a contact location of at least one of four fingers of the user's left hand. After determining a GUI arranging pattern, the control unit 140 may instruct the display unit 132 to display GUI elements based on the GUI arranging pattern).
Park does not explicitly teach the “controller” is a processor, the plurality of sensors including a plurality of strain sensors to sense the force and a plurality of piezoelectric sensors, the plurality of piezoelectric sensors being configured to detect one or more touch inputs, and the plurality of force measurements including imputed force measurements by the plurality of piezoelectric sensors.
However, Sheng teaches the “controller” is a processor (see para. [0040], para. [0159] and para. [0169]. Processor), the plurality of sensors (see Fig. 15F and para. [0164]-[0165]. Transmitter and sensor arrangement 1582 shown in FIG. 15F includes piezoelectric transmitters/sensors around a border area of a propagating/touch input medium and an array of piezoresistive sensors (strain sensors)) including a plurality of strain sensors to sense the force (see Fig. 15F, piezoresistive sensor is shown as a circle labeled with an “S”, para. [0043]-[0044] and para. [0164]-[0165]. Piezoresistive components a better choice for use in building a strain gauge. A strain sensor includes a plurality of piezoresistive elements) and a plurality of piezoelectric sensors (see Fig. 15F and para. [0164]-[0165]. A piezoelectric transmitter is shown as a box labeled with a “T” A piezoelectric sensor is shown as a box labeled with an “S”), the plurality of piezoelectric sensors being configured to detect one or more touch inputs (see para. [0165]. A device includes one or more piezoelectric transmitters and one or more piezoelectric receivers/sensors to detect a touch input location), and the plurality of force measurements including imputed force measurements by the plurality of piezoelectric sensors (see Figs. 15b-15Gpara. [0042], para. [0157]-[0158], para. [0164]-[0165] and para. [0168]-[0169]. Examples of transmitters 1504, 1506, 1510, 1513, and 1516 include piezoelectric transducers, piezoresistive elements/transmitters, and/or any other transmitters and transducers capable of propagating a signal through medium 1502. Examples of sensors 1505, 1508, 1512, 1514, and 1518 include piezoelectric transducers, piezoresistive sensors/receivers, and/or any other sensors and transducers capable of detecting a signal on medium 1502. Detector 1520 also receives the signals detected by sensors 1505, 1508, 1512, 1514, and 1518. The received signals are processed by detector 1520 to determine whether a disturbance associated with a user input has been detected at a location on a surface of medium 1502 associated with the disturbance. Detector 1520 is in communication with application system 1522. Application system 1522 uses information provided by detector 1520. For example, application system 1522 receives from detector 1520 a location identifier and a force identifier associated with a user touch input that is used by application system 1522 to control configuration, setting or function of a device, operating system and/or application of application system 1522. As compared to piezoresistive components, piezoelectric components are often more sensitive and thus can be used to detect smaller perturbations. A fixed amount of voltage/charge is generated by a piezoelectric component in response to a constant applied force/pressure. Data from piezoelectric transmitters/sensors and data from piezoresistive sensors are used to complement and augment each other).
Park and Sheng are related to input devices, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the force sensing system disclosed by Park with the Sheng’s teachings, since it would have improved force sensing by providing piezoelectric sensors which are more sensitive and thus can be used to detect smaller force perturbations, as well as providing strain sensors that can reliably detect static force (Sheng para. [0042]). Moreover, by having both piezoelectric and strain sensors the system will be able to accurately and reliably detect the force. In addition, one of ordinary skill in the art would have recognized the obviousness of substituting the controller disclosed by Park with Sheng’s processor, since it’s a simple substitution of a known element yielding predictable results.


Regarding Claim 2, Park and Sheng teach the system of claim 1.
Park further teaches wherein the plurality of touch locations include at least one of a device edge and a device back opposite to a display (see Fig. 1B, Figs. 6A-7B, Figs. 12A-14B, para. [0018], para. [0047], para. [0053]. FIG. 1B shows an example of a tactile sensor unit located on lateral sides of the apparatus).

Regarding Claim 3, Park and Sheng teach the system of claim 1.
Park further teaches wherein to provide the at least one user interface element, the “controller” is further configured to: determine a location and an orientation on a display for each of the at least one user interface element (see Figs. 12A-14B, para. [0098]-[0108]. The control unit 140 may instruct the display unit 132 to display a GUI at a specific location on the display unit 132 depending on the user's contact location. Referring to figure 12A-12B, The control unit 140 may then determine a GUI arranging pattern such that menu icons may be disposed near a contact location of at least one of four fingers of the user's left hand. After determining a GUI arranging pattern, the control unit 140 may instruct the display unit 132 to display GUI elements based on the GUI arranging pattern. Figs. 12A-12B and Figs. 14A-14B depict the display and icons when the device is oriented vertically (portrait) while Figs. 13A-13B depict the display and icon oriented horizontally (landscape)).
Sheng teaches the “controller” is a processor (see para. [0040], para. [0159] and para. [0169]. Processor).
Park and Sheng are related to touch sensitive systems, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of substituting the controller disclosed by Park with Sheng’s processor, since it’s a simple substitution of a known element yielding predictable results.

Regarding Claim 5, Park and Sheng teach the system of claim 1.
Park further teaches wherein a touch location of the plurality of touch locations corresponds to a force measurement from at least one sensor of the plurality of sensors, the force measurement having a first magnitude (see abstract, para. [0053], para. [0096]-[0105],  Figs. 6A-7B, Figs. 12A-14B. The tactile sensor unit 110 may detect the extent of the contact's pressure and a location of the contact/pressure. When detecting the user's contact, the tactile sensor unit 110 may transmits the contact detection signal, which includes information about the location and pressure of contacts, to the control unit 140. The control unit 140 may receive the contact detection signal from the tactile sensor unit 110 the control unit 140 may instruct the display unit 132 to display a GUI at a specific location on the display unit 132 depending on the user's contact location (S1140). Referring to FIG. 12A and FIG. 12B, the user increases the pressure (e.g., pressure increases beyond a predetermined pressure threshold) of contacts while gripping the apparatus 100) and wherein the “controller” is further configured to: update the at least one user interface element based upon an additional force measurement corresponding to the touch location, the additional force measurement having a second magnitude greater than the first magnitude (para. [0096]-[0105]. The location, size, and/or expression effect of icons may vary according to the user's contact. Referring to FIG. 12A and FIG. 12B, when the user increases the pressure (e.g., pressure increases beyond a predetermined pressure threshold) of contacts while gripping the apparatus 100, menu icons displayed on the display unit 132 may move towards the right side of the screen, namely, towards the pressed fingers. The control unit 140 may also change the display size of GUI elements according to the pressure of a user's contact.  For example, when the user increases the pressure of contacts, menu icons displayed on the display unit 132 may be enlarged or reduced in size.  An increase of contact pressure may highlight menu icons displayed on the display unit 132).
Sheng teaches the “controller” is a processor (see para. [0040], para. [0159] and para. [0169]. Processor).
Park and Sheng are related to touch sensitive systems, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of substituting the controller disclosed by Park with Sheng’s processor, since it’s a simple substitution of a known element yielding predictable results.

Regarding Claim 10, Park teaches a method (see para. [0010]. The present invention provide a method and apparatus for displaying a graphical user interface (GUI) adapted to a user's manipulating hand), comprising: 
receiving a plurality of force measurements from a plurality of sensors (see Figs. 1A-1B,Figs. 6A-7B, para. [0014], para. [0047], para. [0053] para. [0059], para. [0066]-[0068], para. [0070], para. [0072], and para. [0096]-[0097].The tactile sensor unit 110 may detect the extent of the contact's pressure and a location of the contact/pressure. The tactile sensor unit 110 may be composed of tactile sensors, touch sensors, and/or a combination of pressure sensors and touch sensors. The tactile sensor unit 110 may be located on a lateral side of the apparatus 100, but not limited thereto. The tactile sensor unit 110 may be located on every side of the apparatus 100. The tactile sensor unit 110 may transmits the contact detection signal, which includes information about the location and pressure of contacts, to the control unit 140. The control unit 140 may receive the contact detection signal from the tactile sensor unit 110) and a plurality of “touch” sensors, the “touch” plurality of sensors being configured to detect one or more touch inputs (see para. [0053]-[0054], para. [0061]. The tactile sensor unit 110 may be composed of tactile sensors, touch sensors, and/or a combination of pressure sensors and touch sensors. FIG. 1B shows an example of the tactile sensor unit 110 located on lateral sides of the apparatus 100. After detecting the contact of a user's hand, the tactile sensor unit 110 may transmit a contact detection signal to the control unit 140);; 
identifying a plurality of touch locations based on the plurality of force measurements (see Figs. 6A-7B, para. [059], para. [0067]-[0082], para. [0097]-[0098]. the control unit 140 may determine the user's contact pattern depending on the contact detection signal. Determination of the user's contact pattern may be based on information about the location and pressure of contacts. The control unit 140 may retrieve, from the memory unit 120, a specific grip form corresponding to the received information about the location and pressure of contacts); and 
providing at least one user interface element based on the plurality of touch locations (see Figs. 12A-14B, para. [0098]-[0108]. the control unit 140 may instruct the display unit 132 to display a GUI at a specific location on the display unit 132 depending on the user's contact location. Referring to figure 12A-12B, The control unit 140 may then determine a GUI arranging pattern such that menu icons may be disposed near a contact location of at least one of four fingers of the user's left hand. After determining a GUI arranging pattern, the control unit 140 may instruct the display unit 132 to display GUI elements based on the GUI arranging pattern).
Park does not explicitly teach the plurality of sensors including a plurality of strain sensors for the plurality of force measurements and a plurality of piezoelectric sensors, the plurality of piezoelectric sensors being configured to detect one or more touch inputs, the plurality of force measurements including imputed force measurements by the plurality of piezoelectric sensors.
However, Sheng teaches the plurality of sensors (see Fig. 15F and para. [0164]-[0165]. Transmitter and sensor arrangement 1582 shown in FIG. 15F includes piezoelectric transmitters/sensors around a border area of a propagating/touch input medium and an array of piezoresistive sensors (strain sensors)) including a plurality of strain sensors for the plurality of force measurements (see Fig. 15F, piezoresistive sensor is shown as a circle labeled with an “S”, para. [0043]-[0044] and para. [0164]-[0165]. Piezoresistive components a better choice for use in building a strain gauge. A strain sensor includes a plurality of piezoresistive elements) and a plurality of piezoelectric sensors (see Fig. 15F and para. [0164]-[0165]. A piezoelectric transmitter is shown as a box labeled with a “T” A piezoelectric sensor is shown as a box labeled with an “S”), the plurality of piezoelectric sensors being configured to detect one or more touch inputs (see para. [0165]. A device includes one or more piezoelectric transmitters and one or more piezoelectric receivers/sensors to detect a touch input location), and the plurality of force measurements including imputed force measurements by the plurality of piezoelectric sensors (see Figs. 15b-15Gpara. [0042], para. [0157]-[0158], para. [0164]-[0165] and para. [0168]-[0169]. Examples of transmitters 1504, 1506, 1510, 1513, and 1516 include piezoelectric transducers, piezoresistive elements/transmitters, and/or any other transmitters and transducers capable of propagating a signal through medium 1502. Examples of sensors 1505, 1508, 1512, 1514, and 1518 include piezoelectric transducers, piezoresistive sensors/receivers, and/or any other sensors and transducers capable of detecting a signal on medium 1502. Detector 1520 also receives the signals detected by sensors 1505, 1508, 1512, 1514, and 1518. The received signals are processed by detector 1520 to determine whether a disturbance associated with a user input has been detected at a location on a surface of medium 1502 associated with the disturbance. Detector 1520 is in communication with application system 1522. Application system 1522 uses information provided by detector 1520. For example, application system 1522 receives from detector 1520 a location identifier and a force identifier associated with a user touch input that is used by application system 1522 to control configuration, setting or function of a device, operating system and/or application of application system 1522. As compared to piezoresistive components, piezoelectric components are often more sensitive and thus can be used to detect smaller perturbations. A fixed amount of voltage/charge is generated by a piezoelectric component in response to a constant applied force/pressure. Data from piezoelectric transmitters/sensors and data from piezoresistive sensors are used to complement and augment each other).
Park and Sheng are related to input devices, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the force sensing method disclosed by Park with the Sheng’s teachings, since it would have improved force sensing by providing piezoelectric sensors which are more sensitive and thus can be used to detect smaller force perturbations as well as providing strain sensors that can reliably detect static force (Sheng para. [0042]). Moreover, by having both piezoelectric and strain sensors the system will be able to accurately and reliably detect the force. In addition, one of ordinary skill in the art would have recognized the obviousness of substituting the controller disclosed by Park with Sheng’s processor, since it’s a simple substitution of a known element yielding predictable results.
	
Regarding Claim 11, Park and Sheng teach the method of claim 10.
Park further teaches wherein the plurality of touch locations include at least one of a device edge and a device back opposite to a display (see Fig. 1B, Figs. 6A-7B, Figs. 12A-14B, para. [0018], para. [0047], para. [0053]. FIG. 1B shows an example of a tactile sensor unit located on lateral sides of the apparatus).

Regarding Claim 12, Park and Sheng teach the method of claim 10.
Park further teaches the providing the at least one user interface element further including: determining a location and an orientation on a display for each of the at least one user interface element (see Figs. 12A-14B, para. [0098]-[0108]. the control unit 140 may instruct the display unit 132 to display a GUI at a specific location on the display unit 132 depending on the user's contact location. Referring to figure 12A-12B, The control unit 140 may then determine a GUI arranging pattern such that menu icons may be disposed near a contact location of at least one of four fingers of the user's left hand. After determining a GUI arranging pattern, the control unit 140 may instruct the display unit 132 to display GUI elements based on the GUI arranging pattern. Figs. 12A-12B and Figs. 14A-14B depict the display and icons when the device is oriented vertically (portrait) while Figs. 13A-13B depict the display and icon oriented horizontally (landscape)).

Regarding Claim 14, Park and Sheng teach the method of claim 10.
Park further teaches wherein a touch location of the plurality of touch locations corresponds to a force measurement from at least one sensor of the plurality of sensors, the force measurement having a first magnitude (see abstract, para. [0053], para. [0096]-[0105],  Figs. 6A-7B, Figs. 12A-14B. The tactile sensor unit 110 may detect the extent of the contact's pressure and a location of the contact/pressure. When detecting the user's contact, the tactile sensor unit 110 may transmits the contact detection signal, which includes information about the location and pressure of contacts, to the control unit 140. The control unit 140 may receive the contact detection signal from the tactile sensor unit 110 the control unit 140 may instruct the display unit 132 to display a GUI at a specific location on the display unit 132 depending on the user's contact location (S1140). Referring to FIG. 12A and FIG. 12B, the user increases the pressure (e.g., pressure increases beyond a predetermined pressure threshold) of contacts while gripping the apparatus 100) and wherein the method further includes:
updating the at least one user interface element based upon an additional force measurement corresponding to the touch location, the additional force measurement having a second magnitude greater than the first magnitude (para. [0096]-[0105]. The location, size, and/or expression effect of icons may vary according to the user's contact. Referring to FIG. 12A and FIG. 12B, when the user increases the pressure (e.g., pressure increases beyond a predetermined pressure threshold) of contacts while gripping the apparatus 100, menu icons displayed on the display unit 132 may move towards the right side of the screen, namely, towards the pressed fingers. The control unit 140 may also change the display size of GUI elements according to the pressure of a user's contact.  For example, when the user increases the pressure of contacts, menu icons displayed on the display unit 132 may be enlarged or reduced in size.  An increase of contact pressure may highlight menu icons displayed on the display unit 132).

Claim 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 20100085317 A1) in view of Sheng (US 20190074833 A1), further in view of Jung et al. (US 20140160010 A1, hereinafter Jung)

Regarding Claim 4, Park and Sheng teach the system of claim 1.
Park and Sheng do not explicitly teach wherein the processor is further configured to: generate haptic feedback based on the plurality of touch locations.
However, Jung teaches wherein the processor (see Fig. 1, controller and para. [0089]-[0091]. processors, microprocessors) is further configured to: generate haptic feedback based on the plurality of touch locations (see Fig. 3C, para. [0081]-[0082], [0110]-[0112]  and para. [0117]-[0118]. Fig. 3C depict a plurality of the squeeze sensing units 232 are provided therein, and disposed to be separated from one another along one lateral surface of the terminal bar. Accordingly, when a pressure is applied to the squeeze sensing unit 232 by the user's left or right hand, the controller 180 (refer to FIG. 1) can detect a pressure occurring according to the location at which each finger is placed. The squeeze sensing unit 232 may include a feedback module for outputting tactile feedback when a pressure is sensed on the squeeze sensor, providing vibration to the terminal).
Park, Sheng and Jung are related touch sensitive systems, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the system disclosed by Park and Sheng with Jung’s teaching of generating haptic feedback, since it would have provided a tactile effect that the user can feel and thus notifying the user of occurrence of events in a vibration manner.

Regarding Claim 13, Park and Sheng teach the method of claim 10.
Park and Sheng do not explicitly teach generating haptic feedback based on the plurality of touch locations..
However, Jung teaches generating haptic feedback based on the plurality of touch locations. (see Fig. 3C, para. [0081]-[0082], [0110]-[0112]  and para. [0117]-[0118]. Fig. 3C depict a plurality of the squeeze sensing units 232 are provided therein, and disposed to be separated from one another along one lateral surface of the terminal bar. Accordingly, when a pressure is applied to the squeeze sensing unit 232 by the user's left or right hand, the controller 180 (refer to FIG. 1) can detect a pressure occurring according to the location at which each finger is placed. The squeeze sensing unit 232 may include a feedback module for outputting tactile feedback when a pressure is sensed on the squeeze sensor, providing vibration to the terminal).
Park, Sheng and Jung are related touch sensitive systems, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the touch method disclosed by Park and Sheng with Jung’s teaching of generating haptic feedback, since it would have provided a tactile effect that the user can feel and thus notifying the user of occurrence of events in a vibration manner.

Claim 6 and 15 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 20100085317 A1) in view of Sheng (US 20190074833 A1), further in view of
Rosenberg et. al. (US 9244562 B1, hereinafter Rosenberg). 

Regarding Claim 6, Park and Sheng teach the system of claim 5.
Park and Sheng do not explicitly teach wherein the second magnitude exceeds at least one of an absolute threshold and a relative threshold equal to the first magnitude added to a first threshold.
However, Rosenberg teaches wherein the second magnitude exceeds at least one of an absolute threshold and a relative threshold equal to the first magnitude added to a first threshold (col. 4 lines 39-62 and  col. 13 lines 12-21. The touch thresholds may be absolute or relative.  An absolute threshold is set such that a specific quantity of force is required to meet that threshold.  For example, where an absolute threshold is in use, a light touch may comprise a force application of 1 Newton (N) while a medium touch is 2 N, and a hard touch is 3 N.  Relative touch thresholds, in contrast, may be determined by comparison of force applied between two or more digits, between two or more touches of the same finger, or other factors. For example, a hard touch may be considered to be three times the force applied by the lightest touch made by a user).
Park, Sheng and Rosenberg are related touch sensitive systems, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the system disclosed by Park and Sheng with Rosenberg’s thresholds, since it would have been obvious to try form different threshold options know in the art that would have yield the same predictable results. Moreover, it would have maximize the usability of input device by setting different input profiles based on thresholds, various commands may be assigned to different touch profiles and thus creating new types of user inputs and human-computer interactions.

Regarding Claim 15, Park and Sheng teach the method of claim 14.
Park and Sheng do not explicitly wherein the second magnitude exceeds at least one of an absolute threshold and a relative threshold equal to the first magnitude added to a first threshold.
However, Rosenberg teaches wherein the second magnitude exceeds at least one of an absolute threshold and a relative threshold equal to the first magnitude added to a first threshold (col. 4 lines 39-62 and  col. 13 lines 12-21. The touch thresholds may be absolute or relative.  An absolute threshold is set such that a specific quantity of force is required to meet that threshold.  For example, where an absolute threshold is in use, a light touch may comprise a force application of 1 Newton (N) while a medium touch is 2 N, and a hard touch is 3 N.  Relative touch thresholds, in contrast, may be determined by comparison of force applied between two or more digits, between two or more touches of the same finger, or other factors. For example, a hard touch may be considered to be three times the force applied by the lightest touch made by a user).
Park, Sheng and Rosenberg are related touch sensitive systems, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the touch method disclosed by Park and Sheng with Rosenberg’s thresholds, since it would have been obvious to try form different threshold options know in the art that would have yield the same predictable results. Moreover, it would have maximize the usability of input device by setting different input profiles based on thresholds, various commands may be assigned to different touch profiles and thus creating new types of user inputs and human-computer interactions.

Claim 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 20100085317 A1) in view of Sheng (US 20190074833 A1), further in view of Matsuki et al. ( US 20140359438 A1, hereinafter Matsuki).

Regarding Claim 7, Park and Sheng teach the system of claim 1.
Park further teaches wherein a touch location of the plurality of touch locations corresponds to a force measurement from at least one sensor of the plurality of sensors, the force measurement having a first magnitude (see abstract, para. [0053], para. [0096]-[0105],  Figs. 6A-7B, Figs. 12A-14B. The tactile sensor unit 110 may detect the extent of the contact's pressure and a location of the contact/pressure. When detecting the user's contact, the tactile sensor unit 110 may transmits the contact detection signal, which includes information about the location and pressure of contacts, to the control unit 140. The control unit 140 may receive the contact detection signal from the tactile sensor unit 110 the control unit 140 may instruct the display unit 132 to display a GUI at a specific location on the display unit 132 depending on the user's contact location (S1140). Referring to FIG. 12A and FIG. 12B, when the user increases the pressure (e.g., pressure increases beyond a predetermined pressure threshold) of contacts while gripping the apparatus 100, menu icons displayed on the display unit 132 may move towards the right side of the screen, namely, towards the pressed fingers. The control unit 140 may also change the display size of GUI elements according to the pressure of a user's contact. For example, when the user increases the pressure of contacts, menu icons displayed on the display unit 132 may be enlarged or reduced in size.  An increase of contact pressure may highlight menu icons displayed on the display unit 132).
Park and Sheng do not explicitly teach and wherein the processor is further configured to: generate haptic feedback based upon an additional force measurement corresponding to the touch location, the additional force measurement having a second magnitude greater than the first magnitude.
However, Matsuki teaches wherein the processor (see para. [0120]-[0121]. Processor) is further configured to: generate haptic feedback based upon an additional force measurement corresponding to the touch location, the additional force measurement having a second magnitude greater than the first magnitude (see Figs. 3(A1)-(3A2), Fig. 6, para. [0079]-[0084], para. [0125], and para. [0143]-]-[0146]. Figure 3(A2) depict  pressing force pC with which the finger is pressed. As depicted in figure 6 when finger touch position has an overlap with a region of the image capture icon (step S603), then the pressing-force sensors 103 measure the finger pressing force pC (step S604). Then, the pressing-force recognizing unit 122 determines whether or not the pressing force pC is equal to or larger than the first threshold pTH1 (step S605). Subsequently, the user further presses the finger more strongly. At this moment, the finger pressing force pC takes a value satisfying the condition expressed with the following formula: pc ≥ pTH2 (step S608), then the operation controller 124 recognizes that the user has issued a command for the image-capturing operation, and invokes the image-capturing operation (step S609). At this moment, the haptic feedback arrangement 102 preferably imparts the haptic feedback to the finger (step S610)).
Park, Sheng and Matsuki are related touch sensitive systems, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the system disclosed by Park and Sheng with Matsuki’s feedback, since it would have aided in informing a user that a press pressure was provided in a particular input and thus confirming the input. Moreover, it would have allowed the user to experience a feel of manipulation simulating a real feel of manipulation that the user would experience if the user pressed a physical button.

Regarding Claim 16, Park and Sheng teach the method of claim 10.
Park further teaches a touch location of the plurality of touch locations corresponds to a force measurement from at least one sensor of the plurality of sensors, the force measurement having a first magnitude (see abstract, para. [0053], para. [0096]-[0105],  Figs. 6A-7B, Figs. 12A-14B. The tactile sensor unit 110 may detect the extent of the contact's pressure and a location of the contact/pressure. When detecting the user's contact, the tactile sensor unit 110 may transmits the contact detection signal, which includes information about the location and pressure of contacts, to the control unit 140. The control unit 140 may receive the contact detection signal from the tactile sensor unit 110 the control unit 140 may instruct the display unit 132 to display a GUI at a specific location on the display unit 132 depending on the user's contact location (S1140). Referring to FIG. 12A and FIG. 12B, when the user increases the pressure (e.g., pressure increases beyond a predetermined pressure threshold) of contacts while gripping the apparatus 100, menu icons displayed on the display unit 132 may move towards the right side of the screen, namely, towards the pressed fingers. The control unit 140 may also change the display size of GUI elements according to the pressure of a user's contact. For example, when the user increases the pressure of contacts, menu icons displayed on the display unit 132 may be enlarged or reduced in size.  An increase of contact pressure may highlight menu icons displayed on the display unit 132).
Park and Sheng do not explicitly teach the method further includes: generating haptic feedback based upon an additional force measurement corresponding to the touch location, the additional force measurement having a second magnitude greater than the first magnitude.
However, Matsuki teaches the method further includes generating haptic feedback based upon an additional force measurement corresponding to the touch location, the additional force measurement having a second magnitude greater than the first magnitude. (see Figs. 3(A1)-(3A2), Fig. 6, para. [0079]-[0084], para. [0125], and para. [0143]-]-[0146]. Figure 3(A2) depict pressing force pC with which the finger is pressed. As depicted in figure 6 when finger touch position has an overlap with a region of the image capture icon (step S603), then the pressing-force sensors 103 measure the finger pressing force pC (step S604). Then, the pressing-force recognizing unit 122 determines whether or not the pressing force pC is equal to or larger than the first threshold pTH1 (step S605). Subsequently, the user further presses the finger more strongly. At this moment, the finger pressing force pC takes a value satisfying the condition expressed with the following formula: pc ≥ pTH2 (step S608), then the operation controller 124 recognizes that the user has issued a command for the image-capturing operation, and invokes the image-capturing operation (step S609). At this moment, the haptic feedback arrangement 102 preferably imparts the haptic feedback to the finger (step S610)).
Park, Sheng and Matsuki are related touch sensitive systems, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the touch method disclosed by Park and Sheng with Matsuki’s feedback, since it would have aided in informing a user that a press pressure was provided in a particular input and thus confirming the input. Moreover, it would have allowed the user to experience a feel of manipulation simulating a real feel of manipulation that the user would experience if the user pressed a physical button.

Claim 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 20100085317 A1) in view of  Sheng (US 20190074833 A1), further in view of Santhiveeran et al. (US 20120127069 A1, hereinafter Santhiveeran).

Regarding Claim 9, Park and Sheng teach the system of claim 1. 
Sheng teaches the “controller” is a processor (see para. [0040], para. [0159] and para. [0169]. Processor).
Park and Sheng are related to touch sensitive systems, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of substituting the controller disclosed by Park with Sheng’s processor, since it’s a simple substitution of a known element yielding predictable results.
Park and Sheng do not explicitly teach an orientation sensor for sensing a rotation of a display; and wherein the “controller” is further configured to update the at least one user interface element for the rotation of a display only if the orientation sensor senses the rotation and the plurality of touch locations changes.
However, Santhiveeran teaches an orientation sensor for sensing a rotation of a display (see Fig. 2B, Fig. 4A-4C, orientation sensor 240/440, para. [0010], para. [0027]. The orientation sensor 240 can be a hardware component of the device 200 configured to detect and/or identify an orientation of the device 200 relative to one or more axes. In one embodiment, the orientation sensor 240 can include a gyroscope and/or an accelerometer to detect a tilt, rotation, and/or movement of the device 200 along or around one or more axes) and wherein the “controller” is further configured to update the at least one user interface element for the rotation of a display only if the orientation sensor senses the rotation and the plurality of touch locations changes (see Fig. 3A, Figs. 4A-4C, para. [0006], para. [0010], para. [0013]-[0016] and para. [0045]-[0050]. In response to a user interacting with a device, one or more sensors of the device can detect a holding position of a user of the device.  As the user is holding the device, an orientation sensor of the device can detect an orientation of the device.  In response, a controller can render an input panel on one or more locations of a display device based on the holding position of the user and the detected orientation of the device. When determining where to render the input panel 170, one or more sensors 130 of the device 100 can initially detect a holding position of a user of the device 100.  When detecting a holding position of the user, one or more sensors 130 can detect where on the device 100 the user's first hand is holding the device 100. The one or more of the sensors 130 can additionally detect where on the device 100 the user's second hand is holding the device 100.  Additionally, an orientation sensor 140 of the device 100 can be utilized in conjunction with the controller 120 and/or the input application to detect an orientation of the device 100 while one or more sensors 130 detect a holding position of the user and/or after the holding position of the user has been detected.  An orientation sensor 140 can be a hardware component of the device 100 configured to detect an orientation of the device 100 based on the holding position of the user.  The orientation sensor 140 can include a gyroscope and/or an accelerometer.  The orientation of the device 100 corresponds to whether the device 100 is oriented in a landscape direction or a portrait direction relative to one or more axes. Using the detected holding position of the user and the detected orientation of the device 100, the controller 120 and/or the input application can proceed to render the input panel 170 for display on one or more locations of the display device 160).
Park, Sheng and Santhiveeran are related touch sensitive systems, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the system disclosed by Park and Sheng with Santhiveeran’s teachings, since it would have enhanced the systems interface by rendering the input panel at one or more locations in response to the detected hand position of the user and the detected orientation of the device. In addition, a user friendly experience can be created for the user by properly positioning the input panel at easily accessible locations on the display device (Santhiveeran, para. [0010]).

Regarding Claim 18, Park and Sheng teach the method of claim 10.
Park and Sheng do not explicitly teach updating the at least one user interface element for a rotation of a display only if an orientation sensor senses the rotation and the plurality of touch locations changes.
However, Santhiveeran teaches updating the at least one user interface element for a rotation of a display only if an orientation sensor senses the rotation and the plurality of touch locations changes (see Fig. 3A, Figs. 4A-4C, para. [0006], para. [0010], para. [0013]-[0016] and para. [0045]-[0050]. In response to a user interacting with a device, one or more sensors of the device can detect a holding position of a user of the device.  As the user is holding the device, an orientation sensor of the device can detect an orientation of the device.  In response, a controller can render an input panel on one or more locations of a display device based on the holding position of the user and the detected orientation of the device. When determining where to render the input panel 170, one or more sensors 130 of the device 100 can initially detect a holding position of a user of the device 100.  When detecting a holding position of the user, one or more sensors 130 can detect where on the device 100 the user's first hand is holding the device 100. The one or more of the sensors 130 can additionally detect where on the device 100 the user's second hand is holding the device 100.  Additionally, an orientation sensor 140 of the device 100 can be utilized in conjunction with the controller 120 and/or the input application to detect an orientation of the device 100 while one or more sensors 130 detect a holding position of the user and/or after the holding position of the user has been detected.  An orientation sensor 140 can be a hardware component of the device 100 configured to detect an orientation of the device 100 based on the holding position of the user. The orientation sensor 140 can include a gyroscope and/or an accelerometer. The orientation of the device 100 corresponds to whether the device 100 is oriented in a landscape direction or a portrait direction relative to one or more axes. Using the detected holding position of the user and the detected orientation of the device 100, the controller 120 and/or the input application can proceed to render the input panel 170 for display on one or more locations of the display device 160).
Park, Sheng and Santhiveeran are related touch sensitive systems, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the touch method disclosed by Park and Sheng with Santhiveeran’s teachings of having an orientation sensor for updating the user interface based on rotation of a display, since it would have enhanced the systems interface by rendering the input panel at one or more locations in response to the detected hand position of the user and the detected orientation of the device. In addition, a user friendly experience can be created for the user by properly positioning the input panel at easily accessible locations on the display device (Santhiveeran, para. [0010]).

Claim 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 20100085317 A1) in view of Sheng (US 20190074833 A1), further in view of Quinn (US 20190179469 A1).

Regarding Claim 19, Park and Sheng teach the system of claim 1.
Sheng further teaches wherein the plurality of strain sensors are included in a plurality integrated sensors (see para. [0046], para. [0050]-[0052] and Fig. 2B. rather than individually attaching separate already manufactured piezoresistive elements together on to a backing material to produce the piezoresistive bridge structure, the piezoresistive bridge structure is manufactured together as a single integrated circuit component and included in an application-specific integrated circuit (ASIC) chip).
Park and Sheng are related to input devices, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the force sensing method and device disclosed by Park and Sheng with the Sheng’s teachings of including integrated sensors, since it would have reduced cost as well as ensuring that the strain sensors are precisely matched and homogeneous.
Park and Sheng do not explicitly teach each of the plurality of integrated sensors including a portion of the plurality of strain sensors arranged to measure strain in a plurality of directions.
However, Quinn teaches wherein the plurality of strain sensors are included in a plurality integrated sensors (see Figs. 1-4, para. [0028], para. [0031] and para. [0037]. Apparatus 100 further includes coupling plate 106 and multiple SG sensing units 108 (hereinafter "sensing unit 108"). Each sensing unit 108 can include multiple strain gauges that can form sets of strain gauges that are arranged in a particular configuration within the unit. Sensing units 108 can be arranged in particular configurations to sense/detect applied strain along, for example, a lengthwise (L) dimension of device 104 and/or a widthwise (W) dimension of device 104. Each sensing unit 108 can include multiple strain gauge units 208 that form sets of strain gauges that are arranged in a particular configuration within sensing unit 108), each of the plurality of integrated sensors including a portion of the plurality of strain sensors arranged to measure strain in a plurality of directions (see Fig. 3 para. [0031] para. [0037]. Sensing units 108 can be arranged in particular configurations to sense/detect applied strain along, for example, a lengthwise (L) dimension of device 104 and/or a widthwise (W) dimension of device 104. Each sensing unit 108 can include multiple strain gauge units 208 that form sets of strain gauges that are arranged in a particular configuration within sensing unit 108. At least two SGs 208 can form a SG set 208a/b and multiple SG sets 208a/b can form a SG grouping 210. When disposed against, or affixed to, inner surface 110, multiple SG sets 208a/b can be arranged in particular orientations relative to each other. For example, a first SG set 208a can be arranged in a first orientation corresponding to a first dimension so as to detect or measure applied strain along the first dimension. Likewise, a second SG set 208b can be arranged in a second orientation corresponding to a second dimension so as to detect or measure applied strain along the second dimension).
Park, Sheng and Quinn are related to input devices, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the force sensing method and device disclosed by Park and Sheng with the Quinn’s teachings, since it would have been obvious to try from different force sensors known in the art that would have yield the same predictable result of measuring force input. Moreover, use of the strain gauges can reduce the amount of circuit components (wires, capacitors, etc.) and reduce the power consumption typically required to enable sensing functions provided by mechanical buttons (Quinn para. [0012]).

Regarding  Claim 20, Park and Sheng teach the method of claim 10.
Sheng further teaches wherein the plurality of strain sensors are included in a plurality integrated sensors (see para. [0046], para. [0050]-[0052] and Fig. 2B. rather than individually attaching separate already manufactured piezoresistive elements together on to a backing material to produce the piezoresistive bridge structure, the piezoresistive bridge structure is manufactured together as a single integrated circuit component and included in an application-specific integrated circuit (ASIC) chip).
Park and Sheng are related to input devices, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the force sensing method and device disclosed by Park and Sheng with the Sheng’s teachings of including integrated sensors, since it would have reduced cost as well as ensuring that the strain sensors are precisely matched and homogeneous.
Park and Sheng do not explicitly teach each of the plurality of integrated sensors including a portion of the plurality of strain sensors arranged to measure strain in a plurality of directions.
However, Quinn teaches wherein the plurality of strain sensors are included in a plurality integrated sensors (see Figs. 1-4, para. [0028], para. [0031] and para. [0037]. Apparatus 100 further includes coupling plate 106 and multiple SG sensing units 108 (hereinafter "sensing unit 108"). Each sensing unit 108 can include multiple strain gauges that can form sets of strain gauges that are arranged in a particular configuration within the unit. Sensing units 108 can be arranged in particular configurations to sense/detect applied strain along, for example, a lengthwise (L) dimension of device 104 and/or a widthwise (W) dimension of device 104. Each sensing unit 108 can include multiple strain gauge units 208 that form sets of strain gauges that are arranged in a particular configuration within sensing unit 108), each of the plurality of integrated sensors including a portion of the plurality of strain sensors arranged to measure strain in a plurality of directions (see Fig. 3 para. [0031] para. [0037]. Sensing units 108 can be arranged in particular configurations to sense/detect applied strain along, for example, a lengthwise (L) dimension of device 104 and/or a widthwise (W) dimension of device 104. Each sensing unit 108 can include multiple strain gauge units 208 that form sets of strain gauges that are arranged in a particular configuration within sensing unit 108. At least two SGs 208 can form a SG set 208a/b and multiple SG sets 208a/b can form a SG grouping 210. When disposed against, or affixed to, inner surface 110, multiple SG sets 208a/b can be arranged in particular orientations relative to each other. For example, a first SG set 208a can be arranged in a first orientation corresponding to a first dimension so as to detect or measure applied strain along the first dimension. Likewise, a second SG set 208b can be arranged in a second orientation corresponding to a second dimension so as to detect or measure applied strain along the second dimension).
Park, Sheng and Quinn are related to input devices, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the force sensing method and device disclosed by Park and Sheng with the Quinn’s teachings, since it would have been obvious to try from different force sensors known in the art that would have yield the same predictable result of measuring force input. Moreover, use of the strain gauges can reduce the amount of circuit components (wires, capacitors, etc.) and reduce the power consumption typically required to enable sensing functions provided by mechanical buttons (Quinn para. [0012]).

Additional rejection
Claims 1-2, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Miller (US 20160179338 A1) in view of ) in view of Sheng (US 20190074833 A1).
Regarding Claim 1, Miller teaches a system (see Fig. 2), comprising: 
a plurality of sensors configured to sense force (see Fig. 2, sensors 38, Figs. 5A-5B, side sensors 70, para. [0043]-[0044] and para.[0054]-[0055]. Sensors 38 of FIG. 2 may, for example, include one or more  force sensors, pressure sensors, capacitive sensors, or any other suitable type of sensor formed using microelectromechanical systems technology. Sensors 38 may include hand detection circuitry 50 and hand detection circuitry 50 may gather information using other sensors in electronic device 10 such as side sensors 70. Figures 5A-5B depict side sensors 70, located in the left edge (70L) and on the right edge (70R) of the electronic device. Side sensors 70 may be formed from force sensors), the plurality of sensors including a plurality of “touch” sensors, the “touch” plurality of sensors being configure to detect one or more touch inputs (see para. [0045], para. [0048], para. [0053], para. [0055]-[0056] and para. [0064]. Hand detection circuitry 50 may gather information from a touch sensor in electronic device 10 (e.g., a touch sensor that forms part of touch screen display 14). Touch sensor 56 may include touch sensor components such as an array of capacitive touch sensor electrodes. Hand detection circuitry 50 may use touch sensor 56 to determine which hand is the user's dominant hand and/or to determine which hand is currently being used to operate electronic device 10); and 
a processor (see Fig. 2, processing circuitry 40, and para. [0037]. The processing circuitry may be based on one or more microprocessors, microcontrollers, digital signal processors, baseband processor integrated circuits, application specific integrated circuits, etc.) configured to:
receive a plurality of force measurements from the plurality of sensors (see para. [0043]-[0046], para. [0054-[0055]. Hand detection circuitry 50 may use control circuitry such as storage and processing circuitry 40 to store and process sensor data gathered using hand detection circuitry 50 and to take suitable actions based on which hand is being used to operate electronic device 10. Hand detection circuitry 50 may gather information using side sensors 70.  Side sensors 70 may be located on one or more sidewalls 12S of electronic device 10 and may be used to detect the proximity and/or contact of a user's hands on the edges of electronic device 10.  Side sensors 70 may be located on one, two, three, or all four sides of electronic device 10.  Side sensors 70 may, for example, be located on a left hand side of electronic device 10 and an opposing right hand side of electronic device 10. Side sensors 70 may be formed from force sensors); 
identify a plurality of touch locations based on the plurality of force measurements (see Figs. 5A5B, Figs. 8A-9B, para. [0054]-[0055], para. [0064]-[0066]. n the example of FIG. 5A, a user's left hand 92L is being used to operate electronic device 10.  With this type of grip, the user's left thumb and palm may be in contact with left side 94L of electronic device 10 in regions 86A and 86B, respectively.  The other fingers may be in contact with right side 94R of electronic device 10 in regions 84A, 84B, 84C, and 84D. Side sensors 70 may detect the regions of contact on left side 94L and right side 94R, which may in turn be used by hand detection circuitry 50 to determine whether a right or left hand is being used to operate electronic device 10.  Hand detection circuitry 50 may use sensors 70 to determine which side is more covered and/or to determine which side has the greater number of contact points.  For example, as shown in FIG. 5A, left side 94L may have a greater portion covered by hand 92L than right side 94R, but may have a fewer number of contact areas than right side 94R (e.g., may have two regions of contact instead of four).  Based on this information, hand detection circuitry 50 may determine that a left hand is being used to hold and operate electronic device 10. In the example of FIG. 5B, a user's right hand 92R is being used to operate electronic device 10.  With this type of grip, the user's right thumb and palm may be in contact with right side 94R of electronic device 10 in regions 90A and 90B, respectively.  The other fingers may be in contact with left side 94L of electronic device 10 in regions 88A, 88B, 88C, and 88D. Side sensors 70 may detect the regions of contact on left side 94L and right side 94R, which may in turn be used by hand detection circuitry 50 to determine whether a right or left hand is being used to operate electronic device 10.  For example, as shown in FIG. 5B, right side 94R may have a greater portion covered by hand 92R than left side 94L, but may have a fewer number of contact areas than left side 94L (e.g., may have two regions of contact instead of four).  Based on this information, hand detection circuitry 50 may determine that a right hand is being used to hold and operate electronic device 10); and 
provide at least one user interface element based on the plurality of touch locations (see Figs. 8A-9B, para. [0007]-[0008], para. [0045]-[046], para. [0074]-[0076]. Control circuitry 40 may dynamically adjust the operating system to accommodate one-handed operation and, in particular, to customize the user interface such that a user can operate the electronic device more easily with one hand. FIGS. 8A, 8B, 9A and 9B illustrate how user interface elements can be adjusted according to what hand is being used to operate electronic device 10. In the example of FIG. 9A, hand detection circuitry 50 may determine that a user is operating electronic device 10 with his or her left hand 92L.  In response to determining that left hand 92L is being used, control circuitry 40 may position virtual buttons such as virtual buttons or icons 116 closer to left side 94L of display 14.  In the example of FIG. 9B, hand detection circuitry 50 may determine that a user is operating electronic device 10 with his or her right hand 92R.  In response to determining that right hand 92R is being used, control circuitry 40 may position virtual buttons such as virtual buttons or icons 116 closer to right side 94R of display 14).
Miller does not explicitly teach the plurality of sensors including a plurality of strain sensors to sense the force and a plurality of piezoelectric sensors, the plurality of piezoelectric sensors being configured to detect one or more touch inputs, the plurality of force measurements including imputed force measurements by the plurality of piezoelectric sensors.
However, Sheng the plurality of sensors (see Fig. 15F and para. [0164]-[0165]. Transmitter and sensor arrangement 1582 shown in FIG. 15F includes piezoelectric transmitters/sensors around a border area of a propagating/touch input medium and an array of piezoresistive sensors (strain sensors)) including a plurality of strain sensors to sense the force (see Fig. 15F, piezoresistive sensor is shown as a circle labeled with an “S”, para. [0043]-[0044] and para. [0164]-[0165]. Piezoresistive components a better choice for use in building a strain gauge. A strain sensor includes a plurality of piezoresistive elements) and a plurality of piezoelectric sensors (see Fig. 15F and para. [0164]-[0165]. A piezoelectric transmitter is shown as a box labeled with a “T” A piezoelectric sensor is shown as a box labeled with an “S”), the plurality of piezoelectric sensors being configured to detect one or more touch inputs (see para. [0165]. A device includes one or more piezoelectric transmitters and one or more piezoelectric receivers/sensors to detect a touch input location), and the plurality of force measurements including imputed force measurements by the plurality of piezoelectric sensors (see Figs. 15b-15Gpara. [0042], para. [0157]-[0158], para. [0164]-[0165] and para. [0168]-[0169]. Examples of transmitters 1504, 1506, 1510, 1513, and 1516 include piezoelectric transducers, piezoresistive elements/transmitters, and/or any other transmitters and transducers capable of propagating a signal through medium 1502. Examples of sensors 1505, 1508, 1512, 1514, and 1518 include piezoelectric transducers, piezoresistive sensors/receivers, and/or any other sensors and transducers capable of detecting a signal on medium 1502. Detector 1520 also receives the signals detected by sensors 1505, 1508, 1512, 1514, and 1518. The received signals are processed by detector 1520 to determine whether a disturbance associated with a user input has been detected at a location on a surface of medium 1502 associated with the disturbance. Detector 1520 is in communication with application system 1522. Application system 1522 uses information provided by detector 1520. For example, application system 1522 receives from detector 1520 a location identifier and a force identifier associated with a user touch input that is used by application system 1522 to control configuration, setting or function of a device, operating system and/or application of application system 1522. As compared to piezoresistive components, piezoelectric components are often more sensitive and thus can be used to detect smaller perturbations. A fixed amount of voltage/charge is generated by a piezoelectric component in response to a constant applied force/pressure. Data from piezoelectric transmitters/sensors and data from piezoresistive sensors are used to complement and augment each other).
Miller and Sheng are related to input devices, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the force sensing system disclosed by Miller with the Sheng’s teachings, since it would have improved force sensing by providing piezoelectric sensors which are more sensitive and thus can be used to detect smaller force perturbations, as well as providing strain sensors that can reliably detect static force (Sheng para. [0042]). Moreover, by having both piezoelectric and strain sensors the system will be able to accurately and reliably detect the force. In addition, one of ordinary skill in the art would have recognized the obviousness of substituting the controller disclosed by Park with Sheng’s processor, since it’s a simple substitution of a known element yielding predictable results.

Regarding Claim 2, Miller and Sheng teach the system of claim 1.
Miller further teaches wherein the plurality of touch locations include at least one of a device edge and a device back opposite to a display (see Figs. 5A-5B, Figs. 9A-9B, left ide 94L, right side 94R, touch screen display 14, para. [0054]-[0055], para. [0065]-[0066]. Side sensors 70 may be located on one, two, three, or all four sides of electronic device 10. Side sensors 70 may, for example, be located on a left hand side of electronic device 10 and an opposing right hand side of electronic device 10.  By determining where the sides of electronic device 10 are being contacted by a user's hands and/or by determining how much of one side is covered by a user's hands relative to the opposing side, hand detection circuitry 50 can determine whether electronic device 10 is being operated with a user's left hand or right hand).

Regarding Claim 10, Miller teaches a method (see claim 10), comprising: 
receiving a plurality of force measurements from a plurality of sensors (see Fig. 2, sensors 38, Figs. 5A-5B, side sensors 70, para. [0043]-[0044] and para.[0054]-[0055]. Sensors 38 of FIG. 2 may, for example, include one or more  force sensors, pressure sensors, capacitive sensors, or any other suitable type of sensor formed using microelectromechanical systems technology. Sensors 38 may include hand detection circuitry 50 and hand detection circuitry 50 may gather information using other sensors in electronic device 10 such as side sensors 70. Figures 5A-5B depict side sensors 70, located in the left edge (70L) and on the right edge (70R) of the electronic device. Side sensors 70 may be formed from force sensors. Hand detection circuitry 50 may use control circuitry such as storage and processing circuitry 40 to store and process sensor data gathered using hand detection circuitry 50 and to take suitable actions based on which hand is being used to operate electronic device 10. Hand detection circuitry 50 may gather information using side sensors 70), the plurality of sensors including  a plurality of “touch” sensors, the “touch” plurality of sensors being configure to detect one or more touch inputs (see para. [0045], para. [0048], para. [0053], para. [0055]-[0056] and para. [0064]. Hand detection circuitry 50 may gather information from a touch sensor in electronic device 10 (e.g., a touch sensor that forms part of touch screen display 14). Touch sensor 56 may include touch sensor components such as an array of capacitive touch sensor electrodes. Hand detection circuitry 50 may use touch sensor 56 to determine which hand is the user's dominant hand and/or to determine which hand is currently being used to operate electronic device 10);; 
identifying a plurality of touch locations based on the plurality of force measurements (see Figs. 5A5B, Figs. 8A-9B, para. [0054]-[0055], para. [0064]-[0066]. n the example of FIG. 5A, a user's left hand 92L is being used to operate electronic device 10.  With this type of grip, the user's left thumb and palm may be in contact with left side 94L of electronic device 10 in regions 86A and 86B, respectively.  The other fingers may be in contact with right side 94R of electronic device 10 in regions 84A, 84B, 84C, and 84D. Side sensors 70 may detect the regions of contact on left side 94L and right side 94R, which may in turn be used by hand detection circuitry 50 to determine whether a right or left hand is being used to operate electronic device 10.  Hand detection circuitry 50 may use sensors 70 to determine which side is more covered and/or to determine which side has the greater number of contact points.  For example, as shown in FIG. 5A, left side 94L may have a greater portion covered by hand 92L than right side 94R, but may have a fewer number of contact areas than right side 94R (e.g., may have two regions of contact instead of four).  Based on this information, hand detection circuitry 50 may determine that a left hand is being used to hold and operate electronic device 10. In the example of FIG. 5B, a user's right hand 92R is being used to operate electronic device 10.  With this type of grip, the user's right thumb and palm may be in contact with right side 94R of electronic device 10 in regions 90A and 90B, respectively.  The other fingers may be in contact with left side 94L of electronic device 10 in regions 88A, 88B, 88C, and 88D. Side sensors 70 may detect the regions of contact on left side 94L and right side 94R, which may in turn be used by hand detection circuitry 50 to determine whether a right or left hand is being used to operate electronic device 10.  For example, as shown in FIG. 5B, right side 94R may have a greater portion covered by hand 92R than left side 94L, but may have a fewer number of contact areas than left side 94L (e.g., may have two regions of contact instead of four).  Based on this information, hand detection circuitry 50 may determine that a right hand is being used to hold and operate electronic device 10); and 
providing at least one user interface element based on the plurality of touch locations (see Figs. 8A-9B, para. [0007]-[0008], para. [0045]-[046], para. [0074]-[0076]. Control circuitry 40 may dynamically adjust the operating system to accommodate one-handed operation and, in particular, to customize the user interface such that a user can operate the electronic device more easily with one hand. FIGS. 8A, 8B, 9A and 9B illustrate how user interface elements can be adjusted according to what hand is being used to operate electronic device 10. In the example of FIG. 9A, hand detection circuitry 50 may determine that a user is operating electronic device 10 with his or her left hand 92L.  In response to determining that left hand 92L is being used, control circuitry 40 may position virtual buttons such as virtual buttons or icons 116 closer to left side 94L of display 14.  In the example of FIG. 9B, hand detection circuitry 50 may determine that a user is operating electronic device 10 with his or her right hand 92R.  In response to determining that right hand 92R is being used, control circuitry 40 may position virtual buttons such as virtual buttons or icons 116 closer to right side 94R of display 14).
Miller does not explicitly teach the plurality of sensors including a plurality of strain sensors for the plurality of force measurements and a plurality of piezoelectric sensors, the plurality of piezoelectric sensors being configured to detect one or more touch inputs, the plurality of force measurements including imputed force measurements by the plurality of piezoelectric sensors.
However, Sheng the plurality of sensors (see Fig. 15F and para. [0164]-[0165]. Transmitter and sensor arrangement 1582 shown in FIG. 15F includes piezoelectric transmitters/sensors around a border area of a propagating/touch input medium and an array of piezoresistive sensors (strain sensors)) including a plurality of strain sensors to sense the force (see Fig. 15F, piezoresistive sensor is shown as a circle labeled with an “S”, para. [0043]-[0044] and para. [0164]-[0165]. Piezoresistive components a better choice for use in building a strain gauge. A strain sensor includes a plurality of piezoresistive elements) and a plurality of piezoelectric sensors (see Fig. 15F and para. [0164]-[0165]. A piezoelectric transmitter is shown as a box labeled with a “T” A piezoelectric sensor is shown as a box labeled with an “S”), the plurality of piezoelectric sensors being configured to detect one or more touch inputs (see para. [0165]. A device includes one or more piezoelectric transmitters and one or more piezoelectric receivers/sensors to detect a touch input location), and the plurality of force measurements including imputed force measurements by the plurality of piezoelectric sensors (see Figs. 15b-15Gpara. [0042], para. [0157]-[0158], para. [0164]-[0165] and para. [0168]-[0169]. Examples of transmitters 1504, 1506, 1510, 1513, and 1516 include piezoelectric transducers, piezoresistive elements/transmitters, and/or any other transmitters and transducers capable of propagating a signal through medium 1502. Examples of sensors 1505, 1508, 1512, 1514, and 1518 include piezoelectric transducers, piezoresistive sensors/receivers, and/or any other sensors and transducers capable of detecting a signal on medium 1502. Detector 1520 also receives the signals detected by sensors 1505, 1508, 1512, 1514, and 1518. The received signals are processed by detector 1520 to determine whether a disturbance associated with a user input has been detected at a location on a surface of medium 1502 associated with the disturbance. Detector 1520 is in communication with application system 1522. Application system 1522 uses information provided by detector 1520. For example, application system 1522 receives from detector 1520 a location identifier and a force identifier associated with a user touch input that is used by application system 1522 to control configuration, setting or function of a device, operating system and/or application of application system 1522. As compared to piezoresistive components, piezoelectric components are often more sensitive and thus can be used to detect smaller perturbations. A fixed amount of voltage/charge is generated by a piezoelectric component in response to a constant applied force/pressure. Data from piezoelectric transmitters/sensors and data from piezoresistive sensors are used to complement and augment each other).
Miller and Sheng are related to input devices, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the force sensing method disclosed by Miller with the Sheng’s teachings, since it would have improved force sensing by providing piezoelectric sensors which are more sensitive and thus can be used to detect smaller force perturbations, as well as providing strain sensors that can reliably detect static force (Sheng para. [0042]). Moreover, by having both piezoelectric and strain sensors the system will be able to accurately and reliably detect the force. In addition, one of ordinary skill in the art would have recognized the obviousness of substituting the controller disclosed by Park with Sheng’s processor, since it’s a simple substitution of a known element yielding predictable results.

Regarding Claim 11, Miller and Sheng teach the method of claim 10.
Miller further teaches wherein the plurality of touch locations include at least one of a device edge and a device back opposite to a display (see Figs. 5A-5B, Figs. 9A-9B, left ide 94L, right side 94R, touch screen display 14, para. [0054]-[0055], para. [0065]-[0066]. Side sensors 70 may be located on one, two, three, or all four sides of electronic device 10. Side sensors 70 may, for example, be located on a left hand side of electronic device 10 and an opposing right hand side of electronic device 10.  By determining where the sides of electronic device 10 are being contacted by a user's hands and/or by determining how much of one side is covered by a user's hands relative to the opposing side, hand detection circuitry 50 can determine whether electronic device 10 is being operated with a user's left hand or right hand).

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Miller (US 20160179338 A1) in view of Sheng (US 20190074833 A1), further in view of  Quinn (US 20190179469 A1).

Regarding Claim 19, Miller and Sheng teach the system of claim 1.
Sheng further teaches wherein the plurality of strain sensors are included in a plurality integrated sensors (see para. [0046], para. [0050]-[0052] and Fig. 2B. rather than individually attaching separate already manufactured piezoresistive elements together on to a backing material to produce the piezoresistive bridge structure, the piezoresistive bridge structure is manufactured together as a single integrated circuit component and included in an application-specific integrated circuit (ASIC) chip).
Miller and Sheng are related to input devices, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the force sensing method and device disclosed by Miller and Sheng with the Sheng’s teachings of including integrated sensors, since it would have reduced cost as well as ensuring that the strain sensors are precisely matched and homogeneous.
Miller and Sheng do not explicitly teach each of the plurality of integrated sensors including a portion of the plurality of strain sensors arranged to measure strain in a plurality of directions.
However, Quinn teaches wherein the plurality of strain sensors are included in a plurality integrated sensors (see Figs. 1-4, para. [0028], para. [0031] and para. [0037]. Apparatus 100 further includes coupling plate 106 and multiple SG sensing units 108 (hereinafter "sensing unit 108"). Each sensing unit 108 can include multiple strain gauges that can form sets of strain gauges that are arranged in a particular configuration within the unit. Sensing units 108 can be arranged in particular configurations to sense/detect applied strain along, for example, a lengthwise (L) dimension of device 104 and/or a widthwise (W) dimension of device 104. Each sensing unit 108 can include multiple strain gauge units 208 that form sets of strain gauges that are arranged in a particular configuration within sensing unit 108), each of the plurality of integrated sensors including a portion of the plurality of strain sensors arranged to measure strain in a plurality of directions (see Fig. 3 para. [0031] para. [0037]. Sensing units 108 can be arranged in particular configurations to sense/detect applied strain along, for example, a lengthwise (L) dimension of device 104 and/or a widthwise (W) dimension of device 104. Each sensing unit 108 can include multiple strain gauge units 208 that form sets of strain gauges that are arranged in a particular configuration within sensing unit 108. At least two SGs 208 can form a SG set 208a/b and multiple SG sets 208a/b can form a SG grouping 210. When disposed against, or affixed to, inner surface 110, multiple SG sets 208a/b can be arranged in particular orientations relative to each other. For example, a first SG set 208a can be arranged in a first orientation corresponding to a first dimension so as to detect or measure applied strain along the first dimension. Likewise, a second SG set 208b can be arranged in a second orientation corresponding to a second dimension so as to detect or measure applied strain along the second dimension).
Miller, Sheng and Quinn are related to input devices, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the force sensing method and device disclosed by Miller and Sheng with the Quinn’s teachings, since it would have been obvious to try from different force sensors known in the art that would have yield the same predictable result of measuring force input. Moreover, use of the strain gauges can reduce the amount of circuit components (wires, capacitors, etc.) and reduce the power consumption typically required to enable sensing functions provided by mechanical buttons (Quinn para. [0012]).

Regarding  Claim 20, Miller and Sheng teach the method of claim 10.
Sheng further teaches wherein the plurality of strain sensors are included in a plurality integrated sensors (see para. [0046], para. [0050]-[0052] and Fig. 2B. rather than individually attaching separate already manufactured piezoresistive elements together on to a backing material to produce the piezoresistive bridge structure, the piezoresistive bridge structure is manufactured together as a single integrated circuit component and included in an application-specific integrated circuit (ASIC) chip).
Miller and Sheng are related to input devices, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the force sensing method and device disclosed by Miller and Sheng with the Sheng’s teachings of including integrated sensors, since it would have reduced cost as well as ensuring that the strain sensors are precisely matched and homogeneous.
Miller and Sheng do not explicitly teach each of the plurality of integrated sensors including a portion of the plurality of strain sensors arranged to measure strain in a plurality of directions.
However, Quinn teaches wherein the plurality of strain sensors are included in a plurality integrated sensors (see Figs. 1-4, para. [0028], para. [0031] and para. [0037]. Apparatus 100 further includes coupling plate 106 and multiple SG sensing units 108 (hereinafter "sensing unit 108"). Each sensing unit 108 can include multiple strain gauges that can form sets of strain gauges that are arranged in a particular configuration within the unit. Sensing units 108 can be arranged in particular configurations to sense/detect applied strain along, for example, a lengthwise (L) dimension of device 104 and/or a widthwise (W) dimension of device 104. Each sensing unit 108 can include multiple strain gauge units 208 that form sets of strain gauges that are arranged in a particular configuration within sensing unit 108), each of the plurality of integrated sensors including a portion of the plurality of strain sensors arranged to measure strain in a plurality of directions (see Fig. 3 para. [0031] para. [0037]. Sensing units 108 can be arranged in particular configurations to sense/detect applied strain along, for example, a lengthwise (L) dimension of device 104 and/or a widthwise (W) dimension of device 104. Each sensing unit 108 can include multiple strain gauge units 208 that form sets of strain gauges that are arranged in a particular configuration within sensing unit 108. At least two SGs 208 can form a SG set 208a/b and multiple SG sets 208a/b can form a SG grouping 210. When disposed against, or affixed to, inner surface 110, multiple SG sets 208a/b can be arranged in particular orientations relative to each other. For example, a first SG set 208a can be arranged in a first orientation corresponding to a first dimension so as to detect or measure applied strain along the first dimension. Likewise, a second SG set 208b can be arranged in a second orientation corresponding to a second dimension so as to detect or measure applied strain along the second dimension).
Miller, Sheng and Quinn are related to input devices, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the force sensing method and device disclosed by Miller and Sheng with the Quinn’s teachings, since it would have been obvious to try from different force sensors known in the art that would have yield the same predictable result of measuring force input. Moreover, use of the strain gauges can reduce the amount of circuit components (wires, capacitors, etc.) and reduce the power consumption typically required to enable sensing functions provided by mechanical buttons (Quinn para. [0012]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 13, respectively, of copending Application No. 17/030,227 in view of Park (US 20100085317 A1), further in view of Sheng (US 20190074833 A1).
This is a provisional nonstatutory double patenting rejection.



Current App 17/030,217
Copending App 17/030,227
Claim 1, a system, comprising: 
a plurality of sensors configured to sense force, the plurality of sensors including a plurality of strain sensors to sense the force and a plurality of piezoelectric sensors, the plurality of piezoelectric sensors being configured to detect one or more touch inputs; and 
a processor configured to:




receive a plurality of force measurements from the plurality of sensors, 
the plurality of force measurements including imputed force measurements by the plurality of piezoelectric sensors; 
identify a plurality of touch locations based on the plurality of force measurements; and 



provide at least one user interface element based on the plurality of touch locations.



Claim 10, a method, comprising: 




receiving a plurality of force measurements from a plurality of sensors, the plurality of sensors including 
a plurality of strain sensors for the plurality of force measurements and a plurality of piezoelectric sensors, 
the plurality of force measurements corresponding to a plurality of touch locations, the plurality of piezoelectric sensors being configured to detect one or more touch inputs, the plurality of force measurements including imputed force measurements by the plurality of piezoelectric sensors; 


identifying a plurality of touch locations based on the plurality of force measurements; and 
providing at least one user interface element based on the plurality of touch locations.



Claim 1, a system, comprising: 
a plurality of sensors configured to sense force, the plurality of sensors including a plurality of strain sensors and a plurality of piezoelectric sensors; and 



a processor configured to: 
receive a gesture configuration identifying a plurality of characteristics for a gesture, the plurality of characteristics including a rate of change of a force;
receive a plurality of force measurements from the plurality of sensors, 
the plurality of force measurements corresponding to a plurality of touch locations, the plurality of force measurements including imputed force measurements by the plurality of piezoelectric sensors and wherein a portion of the plurality of force measurements is provided by the plurality of strain sensors; 
detect the gesture based on the gesture configuration, the plurality of force measurements and the plurality of touch locations; and provide at least one signal indicating an identification of the gesture.

Claim 13, a method, comprising: 
receiving a gesture configuration identifying a plurality of characteristics for a gesture, the plurality of characteristics including a rate of change of a force;
receiving a plurality of force measurements from a plurality of sensors, the plurality of force measurements corresponding to a plurality of touch locations, 
the plurality of sensors including a plurality of strain sensors and a plurality of piezoelectric sensors, the plurality of force measurements including imputed force measurements by the plurality of piezoelectric sensors and wherein a portion of the plurality of force measurements is provided by the plurality of strain sensors; 


the plurality of force measurements corresponding to a plurality of touch locations
detecting the gesture based on the gesture configuration, the plurality of force measurements and the plurality of touch locations; and providing at least one signal indicating an identification of the gesture.


	The claims in Copending application 17/030,227 does not explicitly disclose provide at least one user interface element based on the plurality of touch locations and the plurality of piezoelectric sensors being configured to detect one or more touch inputs.
However, Park teaches provide at least one user interface element based on the plurality of touch locations (see Figs. 12A-14B, para. [0098]-[0108]. the control unit 140 may instruct the display unit 132 to display a GUI at a specific location on the display unit 132 depending on the user's contact location. Referring to figure 12A-12B, The control unit 140 may then determine a GUI arranging pattern such that menu icons may be disposed near a contact location of at least one of four fingers of the user's left hand. After determining a GUI arranging pattern, the control unit 140 may instruct the display unit 132 to display GUI elements based on the GUI arranging pattern).
Park is related touch sensitive systems, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the touch system and method disclosed by Copending application 17/030,227 with Park’s teachings, since it would have enhanced the touch interface by displaying and modifying a graphical user interface (GUI) depending on location and pressure of a user's contacts, thus preventing confusion when a user manipulates an apparatus (Park para. [0109])
The claims in Copending application 17/030,227  and Park do not explicitly disclose the plurality of piezoelectric sensors being configured to detect one or more touch inputs.
However, Sheng teaches the plurality of piezoelectric sensors being configured to detect one or more touch inputs (see para. [0165] and para.[0168]. A device includes one or more piezoelectric transmitters and one or more piezoelectric receivers/sensors to detect a touch input location).
Copending application 17/030,227, Park and Sheng are related to input devices, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the force sensing system disclosed by claims in Copending application 17/030,227 and Park with the Sheng’s teachings, since it would have improved the system and method by  complementing and augmenting data from piezoelectric transmitters/sensors and data from piezoresistive sensors (strain sensors) and thus improving touch input (Sheng, para. [0168]).

Claims 2-3 and 5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/030,227 in view of Park (US 20100085317 A1), further in view of Sheng (US 20190074833 A1).
This is a provisional nonstatutory double patenting rejection.

Regarding Claim 2, Copending Application No. 17/030,227, Park and Sheng teach the system of claim 1.
Park further teaches wherein the plurality of touch locations include at least one of a device edge and a device back opposite to a display (see Fig. 1B, Figs. 6A-7B, Figs. 12A-14B, para. [0018], para. [0047], para. [0053]. FIG. 1B shows an example of a tactile sensor unit located on lateral sides of the apparatus).
Park is related touch sensitive systems, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the touch system and method disclosed by Copending application 17/030,227, Park and Sheng with Park’s touch locations, since it would have enhanced the touch interface by displaying and modifying a graphical user interface (GUI) depending on location and pressure of a user's contacts, thus preventing confusion when a user manipulates an apparatus (Park para. [0109])

Regarding Claim 3, Copending Application No. 17/030,227, Park and Sheng teach the system of claim 1.
Park further teaches wherein to provide the at least one user interface element, the “controller” is further configured to: determine a location and an orientation on a display for each of the at least one user interface element (see Figs. 12A-14B, para. [0098]-[0108]. the control unit 140 may instruct the display unit 132 to display a GUI at a specific location on the display unit 132 depending on the user's contact location. Referring to figure 12A-12B, The control unit 140 may then determine a GUI arranging pattern such that menu icons may be disposed near a contact location of at least one of four fingers of the user's left hand. After determining a GUI arranging pattern, the control unit 140 may instruct the display unit 132 to display GUI elements based on the GUI arranging pattern. Figs. 12A-12B and Figs. 14A-14B depict the display and icons when the device is oriented vertically (portrait) while Figs. 13A-13B depict the display and icon oriented horizontally (landscape)).
Park is related touch sensitive systems, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the touch system and method disclosed by Copending application 17/030,227, Park and Sheng with Park’s user interface teachings, since it would have enhanced the touch interface by displaying and modifying a graphical user interface (GUI) depending on location and pressure of a user's contacts, thus preventing confusion when a user manipulates an apparatus (Park para. [0109]).

Regarding Claim 5, Copending Application No. 17/030,227, Park and Sheng teach the system of claim 1.
Park further teaches wherein a touch location of the plurality of touch locations corresponds to a force measurement from at least one sensor of the plurality of sensors, the force measurement having a first magnitude (see abstract, para. [0053], para. [0096]-[0105],  Figs. 6A-7B, Figs. 12A-14B. The tactile sensor unit 110 may detect the extent of the contact's pressure and a location of the contact/pressure. When detecting the user's contact, the tactile sensor unit 110 may transmits the contact detection signal, which includes information about the location and pressure of contacts, to the control unit 140. The control unit 140 may receive the contact detection signal from the tactile sensor unit 110 the control unit 140 may instruct the display unit 132 to display a GUI at a specific location on the display unit 132 depending on the user's contact location (S1140). Referring to FIG. 12A and FIG. 12B, the user increases the pressure (e.g., pressure increases beyond a predetermined pressure threshold) of contacts while gripping the apparatus 100) and wherein the “controller” is further configured to: update the at least one user interface element based upon an additional force measurement corresponding to the touch location, the additional force measurement having a second magnitude greater than the first magnitude (para. [0096]-[0105]. The location, size, and/or expression effect of icons may vary according to the user's contact. Referring to FIG. 12A and FIG. 12B, when the user increases the pressure (e.g., pressure increases beyond a predetermined pressure threshold) of contacts while gripping the apparatus 100, menu icons displayed on the display unit 132 may move towards the right side of the screen, namely, towards the pressed fingers. The control unit 140 may also change the display size of GUI elements according to the pressure of a user's contact.  For example, when the user increases the pressure of contacts, menu icons displayed on the display unit 132 may be enlarged or reduced in size.  An increase of contact pressure may highlight menu icons displayed on the display unit 132).
Park is related touch sensitive systems, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the touch system and method disclosed by Copending application 17/030,227, Park and Sheng with Park’s touch locations, since it would have enhanced the touch interface by displaying and modifying a graphical user interface (GUI) depending on location and pressure of a user's contacts, thus preventing confusion when a user manipulates an apparatus (Park para. [0109]).

Claim 4 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/030,227 in view of Park (US 20100085317 A1), in view of Sheng (US 20190074833 A1), further in view of Jung et al. (US 20140160010 A1). 
This is a provisional nonstatutory double patenting rejection.

Regarding Claim 4, Copending Application No. 17/030,227 and Park teach the system of claim 1.
Copending Application No. 17/030,227, Park and Sheng do not explicitly teach wherein the processor is further configured to: generate haptic feedback based on the plurality of touch locations.
However, Jung teaches wherein the processor (see Fig. 1, controller and para. [0089]-[0091]. processors, microprocessors) is further configured to: generate haptic feedback based on the plurality of touch locations (see Fig. 3C, para. [0081]-[0082], [0110]-[0112]  and para. [0117]-[0118]. Fig. 3C depict a plurality of the squeeze sensing units 232 are provided therein, and disposed to be separated from one another along one lateral surface of the terminal bar. Accordingly, when a pressure is applied to the squeeze sensing unit 232 by the user's left or right hand, the controller 180 (refer to FIG. 1) can detect a pressure occurring according to the location at which each finger is placed. The squeeze sensing unit 232 may include a feedback module for outputting tactile feedback when a pressure is sensed on the squeeze sensor, providing vibration to the terminal).
Copending Application No. 17/030,227, Park, Sheng and Jung are related touch sensitive systems, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the system disclosed by Copending Application No. 17/030,227, Park and Sheng with Jung’s teaching of generating haptic feedback, since it would have provided a tactile effect that the user can feel and thus notifying the user of occurrence of events in a vibration manner.

Claim 6 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/030,227 in view of Park (US 20100085317 A1), in view of Sheng (US 20190074833 A1), further in view of Rosenberg (US 9244562 B1). 
This is a provisional nonstatutory double patenting rejection.

Regarding Claim 6, Copending Application No. 17/030,227, Park and Sheng teach the system of claim 5.
Copending Application No. 17/030,227, Park and Sheng do not explicitly teach wherein the second magnitude exceeds at least one of an absolute threshold and a relative threshold equal to the first magnitude added to a first threshold.
However, Rosenberg teaches wherein the second magnitude exceeds at least one of an absolute threshold and a relative threshold equal to the first magnitude added to a first threshold (col. 4 lines 39-62 and  col. 13 lines 12-21. The touch thresholds may be absolute or relative.  An absolute threshold is set such that a specific quantity of force is required to meet that threshold.  For example, where an absolute threshold is in use, a light touch may comprise a force application of 1 Newton (N) while a medium touch is 2 N, and a hard touch is 3 N.  Relative touch thresholds, in contrast, may be determined by comparison of force applied between two or more digits, between two or more touches of the same finger, or other factors. For example, a hard touch may be considered to be three times the force applied by the lightest touch made by a user).
Rosenberg is related touch sensitive systems, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the system disclosed by Copending Application No. 17/030,227, Park and Sheng with Rosenberg’s thresholds, since it would have been obvious to try form different threshold options know in the art that would have yield the same predictable results. Moreover, it would have maximize the usability of input device by setting different input profiles based on thresholds, various commands may be assigned to different touch profiles and thus creating new types of user inputs and human-computer interactions.

Claim 7 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/030,227 in view of Park (US 20100085317 A1), in view of Sheng (US 20190074833 A1), further in view of Matsuki ( US 20140359438 A1).
This is a provisional nonstatutory double patenting rejection.

Regarding Claim 7, Copending Application No. 17/030,227,Park and Sheng teach the system of claim 1.
Park further teaches wherein a touch location of the plurality of touch locations corresponds to a force measurement from at least one sensor of the plurality of sensors, the force measurement having a first magnitude (see abstract, para. [0053], para. [0096]-[0105],  Figs. 6A-7B, Figs. 12A-14B. The tactile sensor unit 110 may detect the extent of the contact's pressure and a location of the contact/pressure. When detecting the user's contact, the tactile sensor unit 110 may transmits the contact detection signal, which includes information about the location and pressure of contacts, to the control unit 140. The control unit 140 may receive the contact detection signal from the tactile sensor unit 110 the control unit 140 may instruct the display unit 132 to display a GUI at a specific location on the display unit 132 depending on the user's contact location (S1140). Referring to FIG. 12A and FIG. 12B, when the user increases the pressure (e.g., pressure increases beyond a predetermined pressure threshold) of contacts while gripping the apparatus 100, menu icons displayed on the display unit 132 may move towards the right side of the screen, namely, towards the pressed fingers. The control unit 140 may also change the display size of GUI elements according to the pressure of a user's contact. For example, when the user increases the pressure of contacts, menu icons displayed on the display unit 132 may be enlarged or reduced in size.  An increase of contact pressure may highlight menu icons displayed on the display unit 132).
Park is related touch sensitive systems, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the touch system and method disclosed by Copending application 17/030,227, Park and Sheng with Park’s touch locations, since it would have enhanced the touch interface by displaying and modifying a graphical user interface (GUI) depending on location and pressure of a user's contacts, thus preventing confusion when a user manipulates an apparatus (Park para. [0109]).
Copending Application No. 17/030,227, Park and Sheng do not explicitly teach and wherein the processor is further configured to: generate haptic feedback based upon an additional force measurement corresponding to the touch location, the additional force measurement having a second magnitude greater than the first magnitude.
However, Matsuki teaches wherein the processor (see para. [0120]-[0121]. Processor) is further configured to: generate haptic feedback based upon an additional force measurement corresponding to the touch location, the additional force measurement having a second magnitude greater than the first magnitude (see Figs. 3(A1)-(3A2), Fig. 6, para. [0079]-[0084], para. [0125], and para. [0143]-]-[0146]. Figure 3(A2) depict  pressing force pC with which the finger is pressed. As depicted in figure 6 when finger touch position has an overlap with a region of the image capture icon (step S603), then the pressing-force sensors 103 measure the finger pressing force pC (step S604). Then, the pressing-force recognizing unit 122 determines whether or not the pressing force pC is equal to or larger than the first threshold pTH1 (step S605). Subsequently, the user further presses the finger more strongly. At this moment, the finger pressing force pC takes a value satisfying the condition expressed with the following formula: pc ≥ pTH2 (step S608), then the operation controller 124 recognizes that the user has issued a command for the image-capturing operation, and invokes the image-capturing operation (step S609). At this moment, the haptic feedback arrangement 102 preferably imparts the haptic feedback to the finger (step S610)).
Matsuki is related touch sensitive systems, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the system disclosed by Copending Application No. 17/030,227, Park and Sheng with Matsuki’s feedback, since it would have aided in informing a user that a press pressure was provided in a particular input and thus confirming the input. Moreover, it would have allowed the user to experience a feel of manipulation simulating a real feel of manipulation that the user would experience if the user pressed a physical button.

Claim 9 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/030,227 in view of Park (US 20100085317 A1), in view of Sheng (US 20190074833 A1),  further in view of Santhiveeran (US 20120127069 A1).
This is a provisional nonstatutory double patenting rejection.

Regarding Claim 9, Copending Application No. 17/030,227, Park and Sheng teach the system of claim 1. 
Copending Application No. 17/030,227, Park and Sheng do not explicitly teach an orientation sensor for sensing a rotation of a display, wherein the “controller” is further configured to update the at least one user interface element for the rotation of a display only if the orientation sensor senses the rotation and the plurality of touch locations changes.
However, Santhiveeran teaches an orientation sensor for sensing a rotation of a display, wherein the “controller” is further configured to update the at least one user interface element for the rotation of a display only if the orientation sensor senses the rotation and the plurality of touch locations changes (see Fig. 3A, Figs. 4A-4C, para. [0006], para. [0010], para. [0013]-[0016] and para. [0045]-[0050]. In response to a user interacting with a device, one or more sensors of the device can detect a holding position of a user of the device.  As the user is holding the device, an orientation sensor of the device can detect an orientation of the device.  In response, a controller can render an input panel on one or more locations of a display device based on the holding position of the user and the detected orientation of the device. When determining where to render the input panel 170, one or more sensors 130 of the device 100 can initially detect a holding position of a user of the device 100.  When detecting a holding position of the user, one or more sensors 130 can detect where on the device 100 the user's first hand is holding the device 100. The one or more of the sensors 130 can additionally detect where on the device 100 the user's second hand is holding the device 100.  Additionally, an orientation sensor 140 of the device 100 can be utilized in conjunction with the controller 120 and/or the input application to detect an orientation of the device 100 while one or more sensors 130 detect a holding position of the user and/or after the holding position of the user has been detected.  An orientation sensor 140 can be a hardware component of the device 100 configured to detect an orientation of the device 100 based on the holding position of the user.  The orientation sensor 140 can include a gyroscope and/or an accelerometer.  The orientation of the device 100 corresponds to whether the device 100 is oriented in a landscape direction or a portrait direction relative to one or more axes. Using the detected holding position of the user and the detected orientation of the device 100, the controller 120 and/or the input application can proceed to render the input panel 170 for display on one or more locations of the display device 160).
Santhiveeran is related touch sensitive systems, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the system disclosed by Copending Application No. 17/030,227, Park and Sheng with Santhiveeran’s teachings, since it would have enhanced the systems interface by rendering the input panel at one or more locations in response to the detected hand position of the user and the detected orientation of the device. In addition, a user friendly experience can be created for the user by properly positioning the input panel at easily accessible locations on the display device (Santhiveeran, para. [0010]).

Claims 11-12 and 14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of copending Application No. 17/030,227 in view of Park (US 20100085317 A1) in view of Sheng (US 20190074833 A1).
This is a provisional nonstatutory double patenting rejection.

Regarding Claim 11, Copending Application No. 17/030,227, Park and Sheng teach the method of claim 10.
Park further teaches wherein the plurality of touch locations include at least one of a device edge and a device back opposite to a display (see Fig. 1B, Figs. 6A-7B, Figs. 12A-14B, para. [0018], para. [0047], para. [0053]. FIG. 1B shows an example of a tactile sensor unit located on lateral sides of the apparatus).
Park is related touch sensitive systems, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the touch system and method disclosed by Copending application 17/030,227, Park and Sheng with Park’s touch locations, since it would have enhanced the touch interface by displaying and modifying a graphical user interface (GUI) depending on location and pressure of a user's contacts, thus preventing confusion when a user manipulates an apparatus (Park para. [0109]).

Regarding Claim 12, Copending Application No. 17/030,227, Park and Sheng teach the method of claim 10.
Park further teaches the providing the at least one user interface element further including: determining a location and an orientation on a display for each of the at least one user interface element (see Figs. 12A-14B, para. [0098]-[0108]. the control unit 140 may instruct the display unit 132 to display a GUI at a specific location on the display unit 132 depending on the user's contact location. Referring to figure 12A-12B, The control unit 140 may then determine a GUI arranging pattern such that menu icons may be disposed near a contact location of at least one of four fingers of the user's left hand. After determining a GUI arranging pattern, the control unit 140 may instruct the display unit 132 to display GUI elements based on the GUI arranging pattern. Figs. 12A-12B and Figs. 14A-14B depict the display and icons when the device is oriented vertically (portrait) while Figs. 13A-13B depict the display and icon oriented horizontally (landscape)).
Park is related touch sensitive systems, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the touch system and method disclosed by Copending application 17/030,227, Park and Sheng with Park’s teachings, since it would have enhanced the touch interface by displaying and modifying a graphical user interface (GUI) depending on location and pressure of a user's contacts, thus preventing confusion when a user manipulates an apparatus (Park para. [0109]).

Regarding Claim 14, Copending Application No. 17/030,227, Park and Sheng teach the method of claim 10.
Park further teaches wherein a touch location of the plurality of touch locations corresponds to a force measurement from at least one sensor of the plurality of sensors, the force measurement having a first magnitude (see abstract, para. [0053], para. [0096]-[0105],  Figs. 6A-7B, Figs. 12A-14B. The tactile sensor unit 110 may detect the extent of the contact's pressure and a location of the contact/pressure. When detecting the user's contact, the tactile sensor unit 110 may transmits the contact detection signal, which includes information about the location and pressure of contacts, to the control unit 140. The control unit 140 may receive the contact detection signal from the tactile sensor unit 110 the control unit 140 may instruct the display unit 132 to display a GUI at a specific location on the display unit 132 depending on the user's contact location (S1140). Referring to FIG. 12A and FIG. 12B, the user increases the pressure (e.g., pressure increases beyond a predetermined pressure threshold) of contacts while gripping the apparatus 100) and wherein the method further includes:
updating the at least one user interface element based upon an additional force measurement corresponding to the touch location, the additional force measurement having a second magnitude greater than the first magnitude (para. [0096]-[0105]. The location, size, and/or expression effect of icons may vary according to the user's contact. Referring to FIG. 12A and FIG. 12B, when the user increases the pressure (e.g., pressure increases beyond a predetermined pressure threshold) of contacts while gripping the apparatus 100, menu icons displayed on the display unit 132 may move towards the right side of the screen, namely, towards the pressed fingers. The control unit 140 may also change the display size of GUI elements according to the pressure of a user's contact.  For example, when the user increases the pressure of contacts, menu icons displayed on the display unit 132 may be enlarged or reduced in size.  An increase of contact pressure may highlight menu icons displayed on the display unit 132).
Park is related touch sensitive systems, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the touch system and method disclosed by Copending application 17/030,227, Park and Sheng with Park’s interface teachings, since it would have enhanced the touch interface by displaying and modifying a graphical user interface (GUI) depending on location and pressure of a user's contacts, thus preventing confusion when a user manipulates an apparatus (Park para. [0109]).

Claim 13 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of copending Application No. 17/030,227 in view of Park (US 20100085317 A1), in view of Sheng (US 20190074833 A1), further in view of Jung (US 20140160010 A1).
This is a provisional nonstatutory double patenting rejection.

Regarding Claim 13, Copending Application No. 17/030,227, Park and Sheng teach the method of claim 10.
Copending Application No. 17/030,227, Park and Sheng do not explicitly teach generating haptic feedback based on the plurality of touch locations.
However, Jung teaches generating haptic feedback based on the plurality of touch locations. (see Fig. 3C, para. [0081]-[0082], [0110]-[0112]  and para. [0117]-[0118]. Fig. 3C depict a plurality of the squeeze sensing units 232 are provided therein, and disposed to be separated from one another along one lateral surface of the terminal bar. Accordingly, when a pressure is applied to the squeeze sensing unit 232 by the user's left or right hand, the controller 180 (refer to FIG. 1) can detect a pressure occurring according to the location at which each finger is placed. The squeeze sensing unit 232 may include a feedback module for outputting tactile feedback when a pressure is sensed on the squeeze sensor, providing vibration to the terminal).
Copending Application No. 17/030,227, Park, Sheng and Jung are related touch sensitive systems, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the touch method disclosed by Copending Application No. 17/030,227, Park and Sheng with Jung’s teaching of generating haptic feedback, since it would have provided a tactile effect that the user can feel and thus notifying the user of occurrence of events in a vibration manner.

Claim 15 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of copending Application No. 17/030,227 in view of Park (US 20100085317 A1), in view of Sheng (US 20190074833 A1), further in view of Rosenberg et. al. (US 9244562 B1, hereinafter Rosenberg). 
This is a provisional nonstatutory double patenting rejection.

Regarding Claim 15, Copending Application No. 17/030,227, Park and Sheng teach the method of claim 14.
Copending Application No. 17/030,227, Park and Sheng do not explicitly wherein the second magnitude exceeds at least one of an absolute threshold and a relative threshold equal to the first magnitude added to a first threshold.
However, Rosenberg teaches wherein the second magnitude exceeds at least one of an absolute threshold and a relative threshold equal to the first magnitude added to a first threshold (col. 4 lines 39-62 and  col. 13 lines 12-21. The touch thresholds may be absolute or relative.  An absolute threshold is set such that a specific quantity of force is required to meet that threshold.  For example, where an absolute threshold is in use, a light touch may comprise a force application of 1 Newton (N) while a medium touch is 2 N, and a hard touch is 3 N.  Relative touch thresholds, in contrast, may be determined by comparison of force applied between two or more digits, between two or more touches of the same finger, or other factors. For example, a hard touch may be considered to be three times the force applied by the lightest touch made by a user).
Rosenberg is related touch sensitive systems, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the touch method disclosed by Copending Application No. 17/030,227, Park and Sheng with Rosenberg’s thresholds, since it would have been obvious to try form different threshold options know in the art that would have yield the same predictable results. Moreover, it would have maximize the usability of input device by setting different input profiles based on thresholds, various commands may be assigned to different touch profiles and thus creating new types of user inputs and human-computer interactions.

Claim 16 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of copending Application No. 17/030,227 in view of Park (US 20100085317 A1), in view of Sheng (US 20190074833 A1), further in view of Matsuki ( US 20140359438 A1).

Regarding Claim 7, Copending Application No. 17/030,227, Park and Sheng teach the method of claim 10.
Park further teaches a touch location of the plurality of touch locations corresponds to a force measurement from at least one sensor of the plurality of sensors, the force measurement having a first magnitude (see abstract, para. [0053], para. [0096]-[0105],  Figs. 6A-7B, Figs. 12A-14B. The tactile sensor unit 110 may detect the extent of the contact's pressure and a location of the contact/pressure. When detecting the user's contact, the tactile sensor unit 110 may transmits the contact detection signal, which includes information about the location and pressure of contacts, to the control unit 140. The control unit 140 may receive the contact detection signal from the tactile sensor unit 110 the control unit 140 may instruct the display unit 132 to display a GUI at a specific location on the display unit 132 depending on the user's contact location (S1140). Referring to FIG. 12A and FIG. 12B, when the user increases the pressure (e.g., pressure increases beyond a predetermined pressure threshold) of contacts while gripping the apparatus 100, menu icons displayed on the display unit 132 may move towards the right side of the screen, namely, towards the pressed fingers. The control unit 140 may also change the display size of GUI elements according to the pressure of a user's contact. For example, when the user increases the pressure of contacts, menu icons displayed on the display unit 132 may be enlarged or reduced in size.  An increase of contact pressure may highlight menu icons displayed on the display unit 132).
Park is related touch sensitive systems, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the touch system and method disclosed by Copending application 17/030,227, Park and Sheng with Park’s touch and interface teachings, since it would have enhanced the touch interface by displaying and modifying a graphical user interface (GUI) depending on location and pressure of a user's contacts, thus preventing confusion when a user manipulates an apparatus (Park para. [0109]).
Copending Application No. 17/030,227, Park and Sheng do not explicitly teach the method further includes: generating haptic feedback based upon an additional force measurement corresponding to the touch location, the additional force measurement having a second magnitude greater than the first magnitude.
However, Matsuki teaches the method further includes generating haptic feedback based upon an additional force measurement corresponding to the touch location, the additional force measurement having a second magnitude greater than the first magnitude. (see Figs. 3(A1)-(3A2), Fig. 6, para. [0079]-[0084], para. [0125], and para. [0143]-]-[0146]. Figure 3(A2) depict pressing force pC with which the finger is pressed. As depicted in figure 6 when finger touch position has an overlap with a region of the image capture icon (step S603), then the pressing-force sensors 103 measure the finger pressing force pC (step S604). Then, the pressing-force recognizing unit 122 determines whether or not the pressing force pC is equal to or larger than the first threshold pTH1 (step S605). Subsequently, the user further presses the finger more strongly. At this moment, the finger pressing force pC takes a value satisfying the condition expressed with the following formula: pc ≥ pTH2 (step S608), then the operation controller 124 recognizes that the user has issued a command for the image-capturing operation, and invokes the image-capturing operation (step S609). At this moment, the haptic feedback arrangement 102 preferably imparts the haptic feedback to the finger (step S610)).
Matsuki is related touch sensitive systems, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the touch method disclosed by Copending Application No. 17/030,227, Park and Sheng with Matsuki’s feedback, since it would have aided in informing a user that a press pressure was provided in a particular input and thus confirming the input. Moreover, it would have allowed the user to experience a feel of manipulation simulating a real feel of manipulation that the user would experience if the user pressed a physical button.

Claim 18 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of copending Application No. 17/030,227 in view of Park (US 20100085317 A1) in view of Sheng (US 20190074833 A1), further in view of Santhiveeran (US 20120127069 A1).

Regarding Claim 18, Copending Application No. 17/030,227, Park and Sheng teach the method of claim 10.
Copending Application No. 17/030,227 and Park do not explicitly teach updating the at least one user interface element for a rotation of a display only if an orientation sensor senses the rotation and the plurality of touch locations changes.
However, Santhiveeran teaches updating the at least one user interface element for a rotation of a display only if an orientation sensor senses the rotation and the plurality of touch locations changes (see Fig. 3A, Figs. 4A-4C, para. [0006], para. [0010], para. [0013]-[0016] and para. [0045]-[0050]. In response to a user interacting with a device, one or more sensors of the device can detect a holding position of a user of the device.  As the user is holding the device, an orientation sensor of the device can detect an orientation of the device.  In response, a controller can render an input panel on one or more locations of a display device based on the holding position of the user and the detected orientation of the device. When determining where to render the input panel 170, one or more sensors 130 of the device 100 can initially detect a holding position of a user of the device 100.  When detecting a holding position of the user, one or more sensors 130 can detect where on the device 100 the user's first hand is holding the device 100. The one or more of the sensors 130 can additionally detect where on the device 100 the user's second hand is holding the device 100.  Additionally, an orientation sensor 140 of the device 100 can be utilized in conjunction with the controller 120 and/or the input application to detect an orientation of the device 100 while one or more sensors 130 detect a holding position of the user and/or after the holding position of the user has been detected.  An orientation sensor 140 can be a hardware component of the device 100 configured to detect an orientation of the device 100 based on the holding position of the user. The orientation sensor 140 can include a gyroscope and/or an accelerometer. The orientation of the device 100 corresponds to whether the device 100 is oriented in a landscape direction or a portrait direction relative to one or more axes. Using the detected holding position of the user and the detected orientation of the device 100, the controller 120 and/or the input application can proceed to render the input panel 170 for display on one or more locations of the display device 160).
Santhiveeran is related touch sensitive systems, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the touch method disclosed by Copending Application No. 17/030,227, Park and Sheng with Santhiveeran’s teachings, since it would have enhanced the systems interface by rendering the input panel at one or more locations in response to the detected hand position of the user and the detected orientation of the device. In addition, a user friendly experience can be created for the user by properly positioning the input panel at easily accessible locations on the display device (Santhiveeran, para. [0010]).

Claim 19 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/030,227 in view of Park (US 20100085317 A1) in view of Sheng (US 20190074833 A1), further in view of  Quinn (US 20190179469 A1).

Regarding Claim 19, Copending Application No. 17/030,227, Park  and Sheng teach the system of claim 1.
Sheng further teaches wherein the plurality of strain sensors are included in a plurality integrated sensors (see para. [0046], para. [0050]-[0052] and Fig. 2B. rather than individually attaching separate already manufactured piezoresistive elements together on to a backing material to produce the piezoresistive bridge structure, the piezoresistive bridge structure is manufactured together as a single integrated circuit component and included in an application-specific integrated circuit (ASIC) chip).
Copending Application No. 17/030,227, Park and Sheng are related to input devices, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the force sensing method and system disclosed by Copending Application No. 17/030,227, Park and Sheng with the Sheng’s teachings of including integrated sensors, since it would have reduced cost as well as ensuring that the strain sensors are precisely matched and homogeneous.
Copending Application No. 17/030,227, Park and Sheng do not explicitly teach each of the plurality of integrated sensors including a portion of the plurality of strain sensors arranged to measure strain in a plurality of directions.
However, Quinn further teaches wherein the plurality of strain sensors are included in a plurality integrated sensors (see Figs. 1-4, para. [0028], para. [0031] and para. [0037]. Apparatus 100 further includes coupling plate 106 and multiple SG sensing units 108 (hereinafter "sensing unit 108"). Each sensing unit 108 can include multiple strain gauges that can form sets of strain gauges that are arranged in a particular configuration within the unit. Sensing units 108 can be arranged in particular configurations to sense/detect applied strain along, for example, a lengthwise (L) dimension of device 104 and/or a widthwise (W) dimension of device 104. Each sensing unit 108 can include multiple strain gauge units 208 that form sets of strain gauges that are arranged in a particular configuration within sensing unit 108), each of the plurality of integrated sensors including a portion of the plurality of strain sensors arranged to measure strain in a plurality of directions (see Fig. 3 para. [0031] para. [0037]. Sensing units 108 can be arranged in particular configurations to sense/detect applied strain along, for example, a lengthwise (L) dimension of device 104 and/or a widthwise (W) dimension of device 104. Each sensing unit 108 can include multiple strain gauge units 208 that form sets of strain gauges that are arranged in a particular configuration within sensing unit 108. At least two SGs 208 can form a SG set 208a/b and multiple SG sets 208a/b can form a SG grouping 210. When disposed against, or affixed to, inner surface 110, multiple SG sets 208a/b can be arranged in particular orientations relative to each other. For example, a first SG set 208a can be arranged in a first orientation corresponding to a first dimension so as to detect or measure applied strain along the first dimension. Likewise, a second SG set 208b can be arranged in a second orientation corresponding to a second dimension so as to detect or measure applied strain along the second dimension).
Copending Application No. 17/030,227, Park, Sheng and Quinn are related to input devices, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the force sensing method and device disclosed by Copending Application No. 17/030,227, Park and Sheng with the Quinn’s teachings, since it would have been obvious to try from different force sensors known in the art that would have yield the same predictable result of measuring force input. Moreover, use of the strain gauges can reduce the amount of circuit components (wires, capacitors, etc.) and reduce the power consumption typically required to enable sensing functions provided by mechanical buttons (Quinn para. [0012]).

Claim 20 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of copending Application No. 17/030,227 in view of Park (US 20100085317 A1) in view of Sheng (US 20190074833 A1),  further in view of  Quinn (US 20190179469 A1).

Regarding  Claim 20, Copending Application No. 17/030,227, Park and Sheng teach the method of claim 10.
Sheng further teaches wherein the plurality of strain sensors are included in a plurality integrated sensors (see para. [0046], para. [0050]-[0052] and Fig. 2B. rather than individually attaching separate already manufactured piezoresistive elements together on to a backing material to produce the piezoresistive bridge structure, the piezoresistive bridge structure is manufactured together as a single integrated circuit component and included in an application-specific integrated circuit (ASIC) chip).
Copending Application No. 17/030,227, Park and Sheng are related to input devices, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the force sensing method and device disclosed by Copending Application No. 17/030,227, Park and Sheng with the Sheng’s teachings of including integrated sensors, since it would have reduced cost as well as ensuring that the strain sensors are precisely matched and homogeneous.
Copending Application No. 17/030,227, Park and Sheng do not explicitly teach each of the plurality of integrated sensors including a portion of the plurality of strain sensors arranged to measure strain in a plurality of directions.
However, Quinn further teaches wherein the plurality of strain sensors are included in a plurality integrated sensors (see Figs. 1-4, para. [0028], para. [0031] and para. [0037]. Apparatus 100 further includes coupling plate 106 and multiple SG sensing units 108 (hereinafter "sensing unit 108"). Each sensing unit 108 can include multiple strain gauges that can form sets of strain gauges that are arranged in a particular configuration within the unit. Sensing units 108 can be arranged in particular configurations to sense/detect applied strain along, for example, a lengthwise (L) dimension of device 104 and/or a widthwise (W) dimension of device 104. Each sensing unit 108 can include multiple strain gauge units 208 that form sets of strain gauges that are arranged in a particular configuration within sensing unit 108), each of the plurality of integrated sensors including a portion of the plurality of strain sensors arranged to measure strain in a plurality of directions (see Fig. 3 para. [0031] para. [0037]. Sensing units 108 can be arranged in particular configurations to sense/detect applied strain along, for example, a lengthwise (L) dimension of device 104 and/or a widthwise (W) dimension of device 104. Each sensing unit 108 can include multiple strain gauge units 208 that form sets of strain gauges that are arranged in a particular configuration within sensing unit 108. At least two SGs 208 can form a SG set 208a/b and multiple SG sets 208a/b can form a SG grouping 210. When disposed against, or affixed to, inner surface 110, multiple SG sets 208a/b can be arranged in particular orientations relative to each other. For example, a first SG set 208a can be arranged in a first orientation corresponding to a first dimension so as to detect or measure applied strain along the first dimension. Likewise, a second SG set 208b can be arranged in a second orientation corresponding to a second dimension so as to detect or measure applied strain along the second dimension).
Copending Application No. 17/030,227, Park, Sheng and Quinn are related to input devices, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the force sensing method and device disclosed by Copending Application No. 17/030,227, Park  and Sheng with the Quinn’s teachings, since it would have been obvious to try from different force sensors known in the art that would have yield the same predictable result of measuring force input. Moreover, use of the strain gauges can reduce the amount of circuit components (wires, capacitors, etc.) and reduce the power consumption typically required to enable sensing functions provided by mechanical buttons (Quinn para. [0012]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVELISSE MARTINEZ QUILES whose telephone number is (571)270-7618. The examiner can normally be reached Monday thru Friday; 1:00 PM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IM/Examiner, Art Unit 2626                                                                                                                                                                                                        



/TEMESGHEN GHEBRETINSAE/Supervisory Patent Examiner, Art Unit 2626                                                                                                                                                                                                        8/16/2022B